   Case: 1:17-cv-04339 Document #: 415 Filed: 08/16/19 Page 1 of 4 PageID #:7310



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ANDREW W. WOODS,                           )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )          No. 17-cv-04339
                                           )
AMAZON.COM, LLC, a Delaware Corporation; )
DUKE REALTY LIMITED PARTNERSHIP, an )
Indiana Partnership; and STEEL KING        )
INDUSTRIES, INC., a Wisconsin Corporation, )
                                           )
       Defendants.                         )
_________________________________________ )
AMAZON.COM, LLC, a Delaware Corporation; )
DUKE REALTY SERVICES, LLC, an Indiana      )
Corporation; and STEEL KING INDUSTRIES, a )
Wisconsin Corporation,                     )
                                           )
       Third Party Plaintiffs,             )
                                           )
vs.                                        )
                                           )
LAKESIDE RACK INSTALLERS, INC.,            )
a Michigan Corporation.                    )
                                           )
       Third Party Defendant.              )

THIRD PARTY DEFENDANT, LAKESIDE RACK INSTALLERS, INC.’S AMENDED
    MOTION FOR GOOD FAITH FINDING UNDER THE ILLINOIS JOINT
TORTFEASORS CONTRIBUTION ACT AND MOTION TO DISMISS THIRD-PARTY
                         COMPLAINTS

       NOW COMES the Third-Party Defendant, LAKESIDE RACK INSTALLERS, INC.

(hereinafter referred to as “Lakeside”), by and through its attorneys, Knell O’Connor &

Danielewicz, and for its Amended Motion for Good Faith Finding and Motion to Dismiss all

pending Third Party Complaints, states as follows:
     Case: 1:17-cv-04339 Document #: 415 Filed: 08/16/19 Page 2 of 4 PageID #:7310



1.      This lawsuit arises out of an accident on May 15, 2017 in which two employees of

Lakeside, Andrew Woods and Michael Johnson, were injured while working at the Amazon

Warehouse Project in Aurora, Illinois.

2.      Plaintiff, Andrew Woods filed suit against Steel King Industries, Amazon.com LCC, and

Duke Realty Services, LLC.

3.      Steel King Industries, Amazon.com LCC, and Duke Realty Services, LLC each filed a

Third-Party Complaint against Lakeside.

4.      Lakeside previously filed a Motion for Good Faith Finding based upon a settlement

reached with the Plaintiff, Andrew Woods (R. 393, Motion). On August 7th, 2019 this Court

entered an order denying Lakeside Rack Installers, Inc. Motion for Good Faith Finding and

dismissal of the pending Third-Party Complaints (R. 409, Order). In denying the motion, this

Court noted that Lakeside had not produced a valid settlement agreement and further that there

were suggestions in the briefs that the settlement with the Plaintiff had not been finalized (R.409,

Order at 4-6).

5.      Attached hereto as Exhibit A is a fully executed settlement agreement entered into

between the Plaintiff Andrew Woods, Lakeside, and Lakeside’s Workers’ Compensation carrier,

Accident Fund. Lakeside Rack Installers, Inc. through its Workers’ Compensation carrier,

Accident Fund has agreed to pay Andrew Woods the sum of $325,000, waive its entire Workers’

Compensation lien which as of August 8, 2019 totaled $306,669.86, and fund the Medicare Set

Aside of $160,964.92 attached to the settlement agreement. In exchange, Andrew Woods agreed

to release Lakeside from all tort liability in this pending matter and settle his pending Workers

Compensation claim against Lakeside for the lump sum of $1.
      Case: 1:17-cv-04339 Document #: 415 Filed: 08/16/19 Page 3 of 4 PageID #:7310



6.       The attached settlement agreement entered into between Andrew Woods, Lakeside, and

Accident Fund is a valid settlement contract supported by an offer, acceptance, and

consideration.

7.       “[W]hether a settlement satisfies the good-faith requirement as contemplated by the

Contribution Act is a matter left to the discretion of the trial court based upon the court's

consideration of the totality of the circumstances.” Antonicelli v. Rodriguez, 2018 IL 121943, ¶

23-24.

8.       “The settling parties have the initial burden of making a preliminary showing of good

faith under the Contribution Act. This initial burden is met with proof of a legally valid

settlement agreement.” Id.

9.       “The non-settling defendants must then prove the absence of good faith by a

preponderance of the evidence.” Id. “The burden of proving the absence of good faith is on the

party challenging the settlement.” Id. There is no “single precise formula for determining what

constitutes ‘good faith’ within the meaning of the Contribution Act that would be applicable in

every case.” Id. “If it is shown, however, that the settlement parties engaged in wrongful

conduct, collusion, or fraud, a settlement will not be found to be made in good faith.” Id.

10.      The Illinois Supreme Court noted that the determination of whether a settlement was

made in good-faith is left to the trial court’s discretion, and there is not a “single precise

formula” for determining what constitutes good faith. Id. The Illinois Supreme Court has also

reasoned that a trial court can make a good faith finding without a “precise determination of the

overall damages suffered by the plaintiff and the settling tortfeasors proportionate liability.” Id.

Recognizing the broad discretion afforded to the trial court, the Illinois Supreme Court has

concluded that the rights of a non-settling defendant under 735 ILCS 5/2-1117 do not need to be

considered before making a finding of good faith pursuant to the Contribution Act. Id.
      Case: 1:17-cv-04339 Document #: 415 Filed: 08/16/19 Page 4 of 4 PageID #:7310



11.      Within the State of Illinois, there is a “strong public policy” favoring the peaceful settling

of a claim. In re Guardianship of Babb, 162 Ill.2d 153, 642 N.E.2d 1195, 1199 (1994).

Moreover, the Illinois Contribution Among Joint Tortfeasors Act provides that when a release or

covenant not to sue is given in good faith, the party who settles with such a claimant is

discharged from all liability for any contribution to any other tortfeasor. 740 ILCS 100/2 (c) and

(d).

12.      The attached settlement agreement between Andrew Woods, his employer Lakeside, and

Accident Fund has been made in good faith and all matters in controversy amongst Lakeside and

Plaintiff, Andrew Woods, have been fully compromised and settled. The Third-Party Complaints

filed against Lakeside Rack Installers, Inc. should be dismissed with prejudice.

        WHEREFORE, Third-Party Defendant, LAKESIDE RACK INSTALLERS, INC.
respectfully requests this Honorable Court enter an order as follows:

            a. A finding that Lakeside Rack Installers, Inc.’s settlement with Andrew Woods is
               fair and reasonable and in good faith under 740 ILCS 100/2; and

            b. Dismissing with prejudice all Third-Party Complaints pending against Lakeside
               Rack Installers, Inc. in this matter.


                                                LAKESIDE RACK INSTALLERS, INC.


                                           By: _______________________________
                                               KNELL O’CONNOR DANIELEWICZ


KNELL O’CONNOR DANIELEWICZ
John J. O’Connor
901 W. Jackson Blvd, Suite 301
Chicago, IL 60607
P: 312.277.3000
F: 312.277.3008
E: joconnor@knelloconnor.com
ARDC No.: 6192922
